United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Baton Rouge, LA, Employer
__________________________________________
Appearances:
Melvin Houston, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-315
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 22, 2010 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated August 30, 2010. The appeal was docketed as
No. 11-315.
Appellant, a 64-year-old program specialist, filed a claim for benefits on October 28,
2005, alleging that she sustained an infected, swollen right eye on September 22, 2005. OWCP
accepted the claim for swelling or mass of right eye on January 4, 2006.
On August 8, 2008 appellant filed a Form CA-1 claim for benefits, claiming that she
sustained aseptic meningitis, aneurysms and post-traumatic stress disorder (PTSD) as a
consequence of her September 2005 work injury. In support of her claimed PTSD condition, she
submitted reports from a clinical psychologist and a family practitioner. OWCP found there was
a conflict in the medical evidence as to whether appellant had any consequential
conditions/continuing disability causally related to the September 2005 work injury and referred
her to Dr. Nicholas Manno, a Board-certified neurosurgeon, for a referee medical examination.
Dr. Manno found in a September 19, 2007 report that appellant’s diagnosed conditions of
swollen right eye, cerebral aneurysm and aseptic meningitis were not causally related to the
September 22, 2005 work injury. Based on his report, OWCP terminated compensation in a
February 28, 2008 decision. In a September 23, 2008 decision, OWCP’s hearing representative

set aside the February 28, 2008 decision, finding that the record required further development on
the issue of whether the diagnosed cerebral aneurysm and aseptic meningitis conditions were
causally related to the September 22, 2005 work injury.
On remand, appellant was referred to a new impartial examiner, Dr. Stephen C.
Delheimer, a Board-certified neurosurgeon, who found in a February 6, 2009 report that the
diagnosed conditions of meningitis and aneurysms were neither caused, aggravated, or
accelerated by appellant’s employment events and/or working conditions on
September 22, 2005. Based on Dr. Delheimer’s report, OWCP found in a February 20, 2009
decision that appellant had no continuing disability or condition causally related to the
September 2005 work injury. By decision dated September 15, 2009, OWCP’s hearing
representative affirmed the February 20, 2009 decision. By letters dated July 17 and August 5,
2010, appellant requested reconsideration, asserting that she sustained PTSD as a result of the
September 2005 work injury. She submitted reports from two physicians, an October 27, 2008
report from Dr. Omar Garcia, and a June 21, 2010 from Dr. Joseph W. Fink, Ph.D., in support of
her claim. By decision dated August 30, 2010, OWCP denied modification, finding that the
weight of the medical opinion remained with Dr. Delheimer, the referee examiner.
Section 10.126 requires the Office to issue a decision containing findings of fact and a
statement of reasons.1 The Board finds that OWCP erred in its August 30, 2010 decision by
failing to sufficiently discuss or analyze whether the reports from Dr. Garcia and Fink showed
that appellant had sustained a PTSD condition as a consequence of her September 22, 2005 work
injury. The report from Dr. Delheimer, the impartial examiner, found that appellant’s diagnosed
conditions of meningitis and aneurysms were not causally related to the September 2005 event.
Dr. Delheimer, however, was not asked by OWCP to consider whether appellant’s claimed
PTSD condition was sustained as a result of the accepted September 2005 injury. In his appeal
to the Board, appellant’s attorney notes that OWCP has consistently failed to consider whether
appellant’s PTSD condition arose as a result of the September 2005 injury, despite the fact that
she filed a claim for this condition in her August 8, 2008 Form CA-1 and presented medical
evidence in support of this claim at that time and with her August 5, 2010 request for
reconsideration. The Board therefore finds that OWCP failed to give proper consideration to the
factual and medical evidence pertaining to whether appellant sustained a PTSD condition as a
consequence of her accepted September 2005 work injury. The case should be remanded to
OWCP for consideration of this issue.
Accordingly, the case will be set aside and remanded for consideration of the medical
evidence pursuant to the standards set out in section 8128(a) and section 10.126. OWCP is
directed to review this evidence for the purpose of determining whether appellant sustained a
PTSD condition as a consequence of her accepted September 2005 work injury. After such
further development as the Office deems necessary, it should issue an appropriate decision to
protect appellant’s appeal rights.

1

20 C.F.R. § 10.126.

2

IT IS HEREBY ORDERED THAT that the Office of Workers’ Compensation
Programs’ decision dated August 30, 2010 be set aside and remanded for consideration of
appellant’s claim for a PTSD condition as a consequence of her accepted September 22, 2005
employment injury.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

